Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 15 all of the prior art of record fails to teach or suggest the limitation of claim 8, a method comprising: receiving, by use of a data processor and an image data collection system associated with an autonomous vehicle, image data from the image data collection system, the image data collection system being in data communication with the data processor; extracting, by use of the data processor, a vehicle wheel object of a vehicle other than the autonomous vehicle from the image data using at least one trained classifier, the at least one classifier being trained with ground truth data and training image data from a training 3image data collection system, operation of the at least one trained classifier being modified using ancillary data representing a context in which the autonomous vehicle is operating, the context including a direction of travel of the autonomous vehicle, a speed of the autonomous vehicle, and a status of the autonomous vehicle; producing, by use of the data processor, vehicle wheel object data related to a wheel of the vehicle from the extracted vehicle wheel object, the vehicle wheel object data comprising vehicle wheel contour data corresponding to a contour surrounding the wheel of the vehicle; and inferring, by use of the data processor, an intention of the vehicle from which the vehicle wheel object is extracted based on the vehicle wheel object data and the context of the autonomous vehicle. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Vehicle Detection and Pose Estimation by Probabilistic Representation discloses the ability to recognize a vehicle and estimate its pose is important for to a wide range of practical scenarios. Recently, it has been shown that several vehicle components could be a discriminative visual pattern during recognition and detection. To detect these components, our observation is that it is more reliable to build probabilistic prediction maps rather than simply relying on region proposals. Another key insight here is that the spatial relationship between these vehicle components shows some consistent patterns, and is able to provide strong semantic cues for vehicle pose estimation. In this paper, we propose a supervised learning framework with Fully Convolutional Network (FCN) to build probabilistic prediction maps of vehicle components, then vehicle pose is estimated based on the absence/presence and the spatial relationship (e.g. the relative distance, scales, angles) of these components. The proposed method is evaluated with three state-of-the-art approaches on public vehicle image datasets and achieve superior performance.
All dependent claims are allowable for at least the reasons of claim 1, 8, and/or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665